IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 97-60472
                             Summary Calendar



       JIMMY MCFARLAND,

                                             Plaintiff-Appellant,

               versus


       KENNETH S. APFEL,
       COMMISSIONER OF SOCIAL SECURITY,

                                             Defendant-Appellee.




           Appeal from the United States District Court for the
                     Northern District of Mississippi
                          USDC No. 1:96-CV-222-SB


                          April 2, 1998
Before GARWOOD, JONES and STEWART, Circuit Judges.*

PER CURIAM:

       Jimmy McFarland appeals from the district court’s decision

affirming the Commissioner of Social Security’s determination that

McFarland is not disabled within the meaning of the Social Security

Act.       He argues that the Administrative Law Judge (ALJ) improperly



       *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
used the Medical-Vocational Guidelines, rather than relying on

vocational expert testimony, in concluding that McFarland could

perform medium work.     Our review of the record and arguments

reveals no error.   The ALJ’s finding that pain did not constitute

a nonexertional impairment significantly affecting McFarland’s

residual functional capacity for the full range of medium work is

supported by substantial evidence.      Accordingly, the ALJ was

entitled to rely exclusively on the Medical-Vocational Guidelines.

See Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987).



                                         AFFIRMED




                                 2